DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third opening being smaller than both the first opening and the second opening….through the valve to provide the fluid connection…” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “wherein filler tube includes”.  It should be --wherein the filler tube includes--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 17 recite “the valve is one of a flapper valve and a check valve.”  It is unclear what is being claimed.  Figs. 2-6 show a flapper valve.  Figs. 7-9 show a ball valve.  A flapper valve, also called a swing check valve, is a check valve.  The ball valve shown in figs. 7-8 is also a check valve.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Anstead et al., U.S. Patent Publication 2009/0101230.

As per claim 1, Anstead et al. disclose a lubricant filler assembly (1000) (fig. 10) for a lubricant tank (abstract) for an aircraft engine (paras [0001, 0002]), the lubricant tank having a volume (1008), the lubricant filler assembly (1000) comprising:
 	a filler tube (fig. E-1) having an upper portion (fig. E-1) to be disposed outside the volume (1008) when the lubricant filler assembly is attached to the lubricant tank, a lower portion (fig. E-1) to be disposed inside the volume (1008) when the lubricant filler assembly is attached to the lubricant tank, a first opening (fig. E-1) in the upper portion, and a second opening (fig. E-1) in the lower portion;
 	 an oil volume sensor (para [0025]) removably received in the filler tube through the first opening in an in-use position and extending into the lower portion while in the in-use position;
 	 a valve (1002) operatively connected to the filler tube and movable between an open position in which the valve provides a fluid connection into the lower portion via the second opening (fig. E-1), and a closed position in which the valve blocks the fluid connection into the lower portion via the second opening (para [0025]);
 	 a third opening (1004), the third opening being smaller than both the first opening and the second opening and defined one of:
 	 a) through a sidewall (fig. 10) of the lower portion (fig. E-1) of the filler tube (fig. E-1) to provide a fluid connection between the volume (1008) and the lower portion (fig. E-1) when the lubricant filler assembly is attached to the lubricant tank, and



    PNG
    media_image1.png
    673
    594
    media_image1.png
    Greyscale

As per claim 2, Anstead et al. as set forth above, disclose a fourth opening (1018) defined in the lower portion of the filler tube (fig. E-1), the fourth opening (1018) being spaced away from the third opening relative to a height of the lower portion.  

As per claim 3, Anstead et al. as set forth above, disclose the oil volume sensor (para [0025]) comprises a dipstick (para [0025]) having a lubricant level test zone on the dipstick (Examiner interprets the not shown fill cap and associated dipstick to have conventional dipstick markings designating an ‘empty level’ requiring additional oil as a dipstick’s purpose is to indicate a fluid level between a full and ‘empty’ level); and
 	the lubricant level test zone is between the third (1004) opening and the fourth opening (1018) when the dipstick is in the in-use position.  

As per claim 4, Anstead et al. as set forth above, disclose the third opening (1004) is defined through the sidewall of the lower portion (fig. E-1).

As per claim 5, Anstead et al. as set forth above, disclose the valve is one of: a flapper valve, and a check- valve (1002).

As per claim 6, Anstead et al. as set forth above, disclose the valve (1002) is biased to the closed position (para [0025]).

As per claim 7, Anstead et al. as set forth above, disclose the second opening (fig. E-1) is defined in a bottom end of the lower portion (fig. E-1).

As per claim 10, Anstead et al. as set forth above, disclose the valve (1002) is a normally-closed valve (para [0025]).

As per claim 11, Anstead et al. as set forth above, disclose the first opening (fig. E-1) is defined in a top end of the upper portion (fig. E-1); the lubricant filler assembly includes a cap (para (0025]) removably engaged to the top end and sealing the first opening; and the dipstick is attached to the cap (para [0025]).

As per claim 12, Anstead et al. as set forth above, disclose each of the third opening (1004) and the fourth opening (1018) is a marginal flow opening.

As per claim 13, Anstead et al. as set forth above, disclose filler tube (fig. E-1) includes a securement feature (fig. E-1) disposed at least in part between the upper portion (fig. E-1) and the lower portion (fig. E-1).  The securement feature locates the seat 1016 to the filler tube.

As per claim 14, Anstead et al. disclose a lubricant tank (abstract) for an aircraft (paras 0001, 0002]), comprising:
 	 a wall (fig. 10) defining at least part of a volume (1008) of the lubricant tank, the volume (1008) being associated with a design filled level (para [0025]) and a design empty level (Examiner interprets the not shown fill cap and associated dipstick to have conventional dipstick markings designating an ‘empty level’ requiring additional oil);
 	 a fluid connection (first opening) (fig. E-1) into the volume (1008);
 	 a filler tube (fig. E-1) having an open top end portion (fig. E-1) disposed outside of the volume (1008) and accessible from outside of the lubricant tank (abstract), and a lower portion (fig. E-1) 
 	 an oil volume sensor (para [0025]) removably received in an in-use position in the lower portion (fig. E-1) through the open top end portion (fig. E-1) and having a lubricant level test zone extending between the design filled level (1008) and the design empty level while the oil volume sensor is in the in-use position (Examiner interprets design filled level and design empty level markings are inherent on a dipstick as a dipstick’s purpose is to indicate a fluid level between those levels); and 
 	a normally-closed valve (1002) (para [0025]) operatively connected to the filler tube and movable between an open position in which the valve (1002) exposes at least part of the larger opening (second opening) (fig. E-1) and a closed position in which the valve (1002) blocks the larger opening (second opening) (fig. E-1).

As per claim 15, Anstead et al. as set forth above, disclose the smaller opening (1004) is a marginal flow opening that opens into the volume (1008) at a location proximate to or below the design empty level.  Examiner interprets the location to be proximate.

As per claim 16, Anstead et al. as set forth above, disclose a second marginal gravity flow opening (1018) defined in the filler tube and opening into the volume at a location proximate to or above the design filled level (1008) (fig. 10).

As per claim 17, Anstead et al. as set forth above, disclose the valve (1002) is one of a flapper valve and a check-valve (1002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anstead et al., U.S. Patent Publication 2009/0101230.

As per claim 8, Anstead et al. as set forth above, discloses the claimed invention except for the valve is a flapper valve attached to the bottom end and covers the second opening when in the closed position.  It would have been obvious matter of design to use a flapper valve instead of a ball valve since Examiner takes official notice both style valves are well known equivalents as a check valve in the art and a flapper valve would be easier to replace, since applicant has not disclosed that a flapper valve solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with a flapper valve.

As per claim 9, Anstead et al. as set forth above, Anstead et al. as modified, discloses the flapper valve is biased to the closed position (para [0025]).

As per claim 18, Anstead et al. as set forth above, disclose the lubricant level test zone ((extending between the design filled level (1008) and the design empty level while the oil volume sensor is in the in-use position - Examiner interprets design filled level and design empty level markings are inherent on a .

Allowable Subject Matter
Claims 19 are 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest  lubricant tank for an aircraft, including a wall defining at least part of a volume of the lubricant tank; a filler tube having an open top end portion and a lower portion, the filler tube having a larger opening and a smaller opening in the lower portion; and a normally-closed valve operatively connected to the filler tube and movable between an open position in which the valve exposes at least part of the larger opening and a closed position in which the valve blocks the larger opening; the valve is biased to the closed position with a biasing force; a height of the filler tube extending above a design filled level is selected to provide a head of lubricant when the height is filled with lubricant; and the biasing force and the height are selected such that when the lubricant tank is in the upright reference position and the height of the filler tube is filled with lubricant: a) if the lubricant level in the volume is below the design filled level, the head of lubricant moves the valve toward the open position until at least some of the head of lubricant moves into the volume by gravity.  For these reasons in conjunction with the rest of the structure as claimed in claims 14 and 16.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654